Citation Nr: 0927548	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  05-15 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for headaches and 
dizziness, including as due to exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel

INTRODUCTION

The Veteran had active military service from January 16 to 
July 10, 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In June 2007 and July 2008, the Board remanded the Veteran's 
claim for additional development.


FINDING OF FACT

The Veteran does not have headaches or dizziness that is 
attributable to his active military service.


CONCLUSION OF LAW

The Veteran does not have headaches or dizziness that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.309, 3.311 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through an April 2004 notice letter, the 
RO notified the Veteran of the information and evidence 
needed to substantiate his claim.  By a March 2006 notice 
letter, the RO provided the general criteria for assigning 
disability ratings and effective dates.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the 
complete notice was not provided until after the RO initially 
adjudicated the Veteran's claim, the claim was properly re-
adjudicated in March 2009, following the March 2006 notice 
letter.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 
(2006).

The Board also finds that the April 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disability.  
Consequently, a remand of this issue for further notification 
of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The Veteran's service treatment records 
(STRs) and personnel records have been obtained and 
associated with the claims file.  The Veteran identified the 
Heartland VA Medical Center (VAMC), the Kansas City VAMC, 
Miami County Mental Health Center, Central Medical 
Consultants, Beacon Behavioral Health Group, Midwest Mental 
Health, The Kansas Institute, Olathe Medical Center, a Dr. 
B., a Dr. M., a Dr. E., and a Dr. P. as treatment providers.  
Available records from those treatment providers were 
obtained.  Additionally, records from the Social Security 
Administration (SSA) were requested and associated with the 
claims file.  Significantly, the Veteran has not otherwise 
alleged that there are any outstanding medical records 
probative of his claim on appeal that need to be obtained.  
Thus, VA has properly assisted the Veteran in obtaining any 
relevant evidence.

Additionally, in November 2007 the Veteran was afforded a VA 
examination, the report of which is of record.  When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the November 2007 
examination, as supplemented in August 2008, is sufficient as 
it is predicated on consideration of the private and VA 
medical records in the Veteran's claims file, as well as 
examination findings.  It considers the statements of the 
Veteran, and provides a rationale for the opinions stated, 
relying on and citing to the records reviewed.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).



II.  Analysis

In several statements and at a January 2007 hearing, the 
Veteran contended that his headaches and dizziness are 
related to his period of active military service.  
Specifically, he attributes his claimed disability to an 
incident in which he was hit in the head during a training 
exercise.  Hearing Transcript at 8.  Alternately, in a 
May 2004 statement, the Veteran contends that his claimed 
disability is related to exposure to ionizing radiation 
associated with the March 1979 accident at the Three-Mile 
Island nuclear power plant.  Thus, the Veteran contends that 
service connection is warranted for headaches and dizziness.

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  Certain diseases specific 
to radiation-exposed Veterans may be presumed to have been 
incurred during service if the disease becomes manifest.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.309 (2008).  Also, a separate procedural 
framework for development of claims based on exposure to 
ionizing radiation is set forth in 38 C.F.R. § 3.311 (2008).

With respect to the presumption and procedural development 
regulations, there first must be a showing that a certain 
disease has become manifest.  Diseases specific to radiation-
exposed Veterans are the following:  leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary gland, cancer of the urinary tract, bronchiolo-
alveolar carcinoma, cancer of the bone, cancer of the brain, 
cancer of the colon, cancer of the lung, and cancer of the 
ovary.  38 C.F.R. § 3.309(d)(2).

Pursuant to 38 C.F.R. § 3.311, radiogenic diseases include 
the following:  all forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia, thyroid cancer, breast 
cancer, lung cancer, bone cancer, liver cancer, skin cancer, 
esophageal cancer, stomach cancer, colon cancer, pancreatic 
cancer, kidney cancer, urinary bladder cancer, salivary gland 
cancer, multiple myeloma, posterior subcapsular cataracts, 
non-malignant thyroid nodular disease, ovarian cancer, 
parathyroid adenoma, tumors of the brain and central nervous 
system, cancer of the rectum, lymphomas other than Hodgkin's 
disease, prostate cancer, and any other cancer. 38 C.F.R. 
§ 3.311(b)(2).  This regulation sets out a process by which 
claims based on ionizing radiation are developed, including 
action to obtain radiation dose estimates and medical opinion 
evidence.  However, a prerequisite to this evidentiary 
development is the showing of a radiogenic disease.  
38 C.F.R. § 3.311(b)(1)(ii) (2008).  

A review of the Veteran's in-service and post-service medical 
treatment records reveals that the Veteran has not been 
diagnosed with and has not manifest symptoms of any diseases 
subject to the presumption for radiation exposure.  
Therefore, service connection on a presumptive basis is not 
warranted.  See 38 C.F.R. § 3.309.  Additionally, he does not 
have a radiogenic disease as defined by 38 C.F.R. 
§ 3.311(b)(2).  (Although unlisted diseases may be treated as 
radiogenic under 38 C.F.R. § 3.311 if competent scientific or 
medical evidence is presented to show that any such disease 
is in fact radiogenic, there has been no such a suggestion in 
this case regarding headaches or dizziness, or any disability 
underlying such symptoms.)

A review of the Veteran's personnel records reveals that the 
Veteran was posted to Fort Dix from January 22, 1979, the 
Aberdeen Proving Ground from April 13, 1979, and again to 
Fort Dix from July 9, 1979 at which time he was separated 
from active military service in absentia as of July 10, 1979.  
The Veteran's records do not indicate that the Veteran was 
exposed to ionizing radiation at any point during his almost 
six months of service.  The Veteran's STRs do not indicate 
that the Veteran was treated for radiation exposure while in 
service.  Additionally, as discussed in more detail below, no 
medical treatment provider or examiner has attributed the 
Veteran's claimed disability to radiation exposure.  Thus, 
service connection on the basis of in-service radiation 
exposure is not warranted.  See 38 C.F.R. §§ 3.309, 3.311.  
(The procedure required by § 3.311 for obtaining dose 
estimates and medical opinion need not be followed because, 
as noted above, there has been no suggestion that the Veteran 
has a radiogenic disease.)

With respect to the direct service connection regulations, in 
general, service connection requires:  medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

A review of the Veteran's STRs reveals that his November 1978 
entrance examination report indicates that the Veteran 
reported no frequent or severe headaches and was found to 
have a normal head, face, neck, and scalp.  An April 1979 
treatment record indicates that the Veteran complained of 
tinnitus, headache, and dizziness and was diagnosed with 
left-sided otitis media.  He was prescribed Sudafed to treat 
the symptoms.  At the time of his discharge, the Veteran 
declined a separation examination.

A review of the Veteran's post-service medical treatment 
records reveals that the Veteran has received ongoing 
treatment for headaches and dizziness.  The earliest evidence 
of record is a September 1987 treatment record from The 
Kansas Institute that indicates likely muscle contraction 
headaches and a referral to Olathe Medical Center for a 
computerized tomography (CT) scan of the Veteran's brain to 
rule out a tumor.  The CT scan report indicates normal 
results.  In addition, a May 2005 treatment record from the 
Kansas City VAMC indicates that the Veteran's headaches may 
be related to his prescribed amphetamine salts; however, no 
association was subsequently reported.

In November 2007, the Veteran was afforded a VA examination 
with this claim.  The examiner reviewed the claims file and 
examined the Veteran.  The examiner noted that the Veteran 
reported that he was hit in head with a gun butt while on 
parade and that he was exposed to radiation in 1979 from the 
Three-Mile Island accident.  The Veteran reported symptoms of 
a continuous posterior cervical headache that was exacerbated 
by activity with occasional forehead periorbital pain related 
to stress.  The Veteran reported that the headaches occur 
three to four times a month and can last several hours.  In 
addition, the Veteran reported episodic dizziness but denied 
vertigo.  At the examination, the Veteran was found to have a 
normal gait and no frontal headache.  The examiner concluded 
that, "[t]here is insufficient medical records available to 
document headaches . . . extending back to his military 
service, and while there is an occasional note of headache, 
this does not appear to be of the persistent variety."

Because the November 2007 examiner did not provide a definite 
opinion regarding whether the Veteran's headaches were 
traceable to his period of active military service and did 
not provide an underlying diagnosis for any dizziness, the 
file was returned to the examiner for a supplemental opinion.  
In August 2008, the examiner opined that:

While the patient presently has 
headaches, I think it is less likely that 
they are related to the Veteran's periods 
of service.  Similarly, I cannot 
determine a cause for the patient's claim 
of dizziness at present and cannot find 
support in the records for problems with 
dizziness dating back to his military 
service period.  Therefore, it is less 
likely than not that the problem with 
dizziness is related to an underlying 
disability, which dates back to his 
period of military service.

The Board finds that the November 2007 examiner's August 2008 
supplement provided a well-reasoned opinion, supported by the 
evidence of record, in which the examiner did not attribute 
the Veteran's claimed disabilities to his period of active 
military service.  Thus, without competent medical evidence 
attributing the Veteran's headaches and dizziness to his 
active military service, service connection is not warranted.  
See 38 C.F.R. § 3.304.

While the Board does not doubt the sincerity of the Veteran's 
belief that his headaches and dizziness are related to his 
period of active military service, as a lay person, without 
the appropriate medical training or expertise, he is not 
competent to provide a probative opinion on a medical matter 
such as the diagnosis or etiology of a current disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
VA examiner clearly took into account the Veteran's 
complaints and contentions and arrived at medical conclusions 
contrary to the claims.  The Board relies on the examiner's 
opinions because of his expertise.

For the foregoing reasons, the Board finds that the claim of 
service connection for headaches and dizziness must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, because the preponderance of the evidence 
is against the Veteran's claim of service connection, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001). 


ORDER

Service connection for headaches and dizziness is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


